       Case 2:20-cr-00050-KJM Document 46 Filed 09/29/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   NOA E. OREN, # 297100
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6

 7   Attorneys for Defendant
     ALFRED VILLASENOR
 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-00050-KJM
12                                                )
                          Plaintiff,              )   WAIVER OF VILLASENOR’S PERSONAL
13                                                )   APPEARANCE FOR SENTENCING
              vs.                                 )
14
                                                  )
15   ALFRED VILLASENOR,                           )   Date: September 28, 2020
                                                  )   Time: 9:00 a.m.
16                        Defendant.              )   Judge: Hon. Kimberly J. Mueller
                                                  )
17                                                )
18
             Under CARES Act § 15002(b), Alfred Villasenor, by and through his counsel of record,
19
     consents to proceed with his change of plea hearing by video-teleconference. Counsel has
20
     advised Mr. Villasenor of his right to appear in person for this hearing, as well as of his ability to
21

22   waive his personal appearance and appear via video-teleconference. Mr. Villasenor waives his

23   right to personally appear at his change of plea on September 28, 2020.

24           Pursuant to Gen. Order 616, counsel for Mr. Villasenor signs this waiver on his behalf.
25

26   Date: September 24, 2020
                                                      _/s/ Alfred Villasenor________
27                                                    ALFRED VILLASENOR

28

      Waiver of Villasenor’s Personal                          United States v. Villasenor, 2:20-cr-00050-KJM
      Appearance for Change of Plea
                                                  1
       Case 2:20-cr-00050-KJM Document 46 Filed 09/29/20 Page 2 of 2


             I agree and consent to my Client’s waiver of appearance.
 1
 2   Dated: September 24, 2020
                                                   _s/ Noa Oren_______________
 3                                                 NOA E. OREN
                                                   Assistant Federal Defender
 4                                                 Attorney for Defendant
                                                   ALFRED VILLASENOR
 5
 6
             IT IS SO ORDERED.
 7
     Dated: September 28, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Waiver of Villasenor’s Personal          2          United States v. Villasenor, 2:20-cr-00050-KJM
      Appearance for Change of Plea
